NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



KELLY FALSETTI TORRES,                           )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D18-2659
                                                 )
ALEXANDER TORRES,                                )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed May 10, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Highlands County;
Angela J. Cowden, Judge.

Marina R. Taylor, Tampa, for Appellant.

Victor R. Smith and Jeffrey I. Burry of Victor
Smith Law Group, P.A., Winter Haven, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.